Citation Nr: 0500552	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  02-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to 
February 1946.  He also had other unverified service with the 
South Carolina Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June( 2001 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  The veteran disagreed and this appeal ensued.  In July 
2004, he testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  The transcript of the 
hearing testimony is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran contends he has PTSD related to stressful events 
he experienced in the Philippines during World War II.  At 
the July 2004 Travel Board hearing, he testified he saw a 
soldier aboard his ship jump overboard while enroute to the 
Philippines.  He also maintains he suffered severe fear as a 
result of being caught in a typhoon in late 1945.  He 
indicates at least one man died and others were injured.  

The evidence of record indicates the veteran's squadron was 
in the Philippines during one of the most severe typhoons of 
that time in October 1945.  The evidence does not show 
whether a serviceman the veteran served with was killed or if 
there were injuries as a result of the typhoon.  He was not 
given an examination in connection with the claim regarding 
confirmation of that stressor.  Additionally, he claims that 
a serviceman jumped to his death on the ship enroute to the 
Philippines sometime between August 29, 1945 and 
September 18, 1945.  He did not know the soldier's name, but 
remembered seeing the man in the ocean.  The veteran was not 
sure of the exact vessel he sailed on, but believed it was 
named the Sea Serpent.  Although the veteran did not know the 
serviceman's name, an attempt should me made to verify the 
stressor (for example, by identifying the ship, if possible, 
and searching the deck log entries for the voyage for a "man 
overboard).  

Based on the foregoing, additional development is necessary 
prior to final disposition of this claim.  Accordingly, this 
matter is REMANDED for the following:

1.  Obtain copies of all of the veteran's 
inpatient and outpatient psychiatric  
treatment records, if any, not already of 
record from the VA Medical Center, 
Columbia, South Carolina, prepared during 
and since 2003.   

2.  After receiving the appropriate 
release of information from the veteran, 
obtain treatment records, if any, for 
treatment of the veteran's claimed PTSD 
from the Counseling Consortium for PTSD, 
and associate those records with the 
claims folder.  If VA is unable to obtain 
these records, this should be so noted in 
the claims folder.  

3.  Contact the Center for Unit Records 
Research (CURR) and other appropriate 
agency(ies) and request any available 
operational reports-lessons learned or 
similar documents reflecting the 
activities of the members of Company A, 
987th Air Engineering Squadron during the 
period from August 1945 to February 1946.  
Specifically, between the period of 
August 29, 1945 to September 18, 1945, it 
should be determined, if possible, 
whether the vessel on which the veteran 
and his unit were transported and whether 
a serviceman fell overboard from the ship 
that brought this unit to the 
Philippines.  The veteran believes the 
name of the ship was the Sea Serpent.  
The veteran is advised that information 
is vitally necessary to obtain supportive 
evidence of the stressful events, and 
that if he has additional helpful 
information, he must be as specific as 
possible to facilitate a search for 
verifying information.  

4.  If, and only if, the adjudicator 
determines that an alleged stressful 
event is verified, the veteran should be 
scheduled for a VA psychiatric 
examination.  Any stressors that have 
been verified should be made known to the 
examiner.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from a verified experience 
occurring during active service.  It 
should be stated whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event or events 
experienced during service pursuant to 
the diagnostic criteria set forth in the 
DSM-IV.  If a diagnosis of PTSD is 
rendered, the examiner should specify the 
stressor(s) upon which the diagnosis is 
based.  The claims file should be made 
available to the examiner.

5.  Readjudicate the issue of entitlement 
to service connection for PTSD, to 
include consideration of all additional 
evidence received.   If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



